Exhibit 10.3

 

THE ALLSTATE CORPORATION

2009 EQUITY INCENTIVE PLAN

OPTION AWARD AGREEMENT

 

[Name]

 

In accordance with the terms of The Allstate Corporation 2009 Equity Incentive
Plan (the “Plan”), pursuant to action of the Compensation and Succession
Committee of the Board of Directors, The Allstate Corporation (the “Company”)
hereby grants to you (the “Participant”), subject to the terms and conditions
set forth in this Option Award Agreement (including Annex A hereto and all
documents incorporated herein by reference) the right and option (the “Option”)
to purchase from the Company the number of shares of its common stock, par value
$.01 per share, set forth below:

 

Type of Option Granted:

Nonqualified

 

 

Number of Shares to

 

which Option Pertains:

[_________]

 

 

Date of Grant:

[_________]

 

 

Option Exercise Price:

$_________, which is the Fair Market Value on the Date of Grant

 

 

Vesting:

[_______________________________________________]

 

(subject to Section 2 of Annex A)

 

 

Expiration Date:

Close of business on [_________]

 

 

Exercise Period:

Date of Vesting through Expiration Date (subject to Section 2 of Annex A)

 

THIS OPTION IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS OPTION AWARD AGREEMENT
AND THE PLAN.

 

Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of this Option Award Agreement.

 

All terms, provisions, and conditions applicable to the Option Award Agreement
set forth in the Plan and not set forth herein are hereby incorporated by
reference.  To the extent any provision hereof is inconsistent with a provision
of the Plan, the provision of the Plan will govern.  By accepting this Award as
provided in the following sentence, the Participant hereby acknowledges the
receipt of a copy of this Option Award Agreement including Annex A and a copy of
the Prospectus and agrees to be bound by all the terms and provisions hereof and
thereof.  This Award will be deemed accepted if the participant does not decline
this Award by accessing the Fidelity NetBenefits® website at www.NetBenefits.com
and selecting the “Decline Grant” option for this Award within 30 days of the
Date of Grant.  [Note:  The following language will be added to awards granted
to employees of a Subsidiary of the Company located in the United Kingdom: 
Separate conditions apply to employees of a Subsidiary of the Company located in
the United Kingdom.]

 

 

Attachment:  Annex A

 

--------------------------------------------------------------------------------


 

ANNEX A

 

TO

 

THE ALLSTATE CORPORATION

2009 EQUITY INCENTIVE PLAN

OPTION AWARD AGREEMENT

 

 

Further Terms and Conditions of Award.  It is understood and agreed that the
Award of the Option evidenced by this Option Award Agreement to which this is
annexed is subject to the following additional terms and conditions:

 

1.         Exercise of Option.  To the extent vested and subject to Section 2
below, the Option may be exercised in whole or in part from time to time by
delivery of written notice (or other method acceptable to the Company) of
exercise and payment to Stock Option Record Office, The Allstate Corporation,
2775 Sanders Road, Ste F5, Northbrook, Illinois  60062, unless the Company
advises the Participant to send the notice and payment to a different address or
a designated representative. Such notice and payment must be received not later
than the Expiration Date, specifying the number of shares of Stock to be
purchased.  The minimum number of shares to be purchased in a partial exercise
shall be the lesser of 25 shares and the number of shares remaining unexercised
under this Award.

 

The Option Exercise Price shall be payable:  (a) in cash or its equivalent,
(b) by tendering previously acquired Stock (owned for at least six months)
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Exercise Price, (c) by broker-assisted cashless exercise, (d) by share
withholding, or (e) by a combination of (a), (b), (c) and/or (d).

 

With respect to tax withholding required upon exercise of the Option, the
Participant may elect to satisfy such withholding requirements by tender of
previously acquired shares of Stock or by having Stock with a Fair Market Value
equal to the minimum statutory total tax which could be imposed on the
transaction withheld from the shares due upon Option exercise in accordance with
Article 16 of the Plan.

 

2.         Termination of Employment.  Upon the Participant’s Termination of
Employment, the following provisions of this Section 2 shall apply.

 

(A)       If the Participant’s Termination of Employment is on account of death
or Disability, then the Option, to the extent not vested, shall vest, and the
Option may be exercised, in whole or in part, by the Participant (or the
Participant’s personal representative, Beneficiary, estate, or transferee, as
the case may be) at any time on or before the earlier to occur of the Expiration
Date and the second anniversary of the date of such Termination of Employment.

 

(B)       If the Participant’s Termination of Employment is on account of
Retirement at the Normal Retirement Date, to the extent the Option is vested on
the date of Termination of Employment, it may be exercised, in whole or in part,
by the Participant at any time on or before the earlier to occur of the
Expiration Date and the fifth anniversary of the date of such Termination of
Employment.

 

(C)       If the Participant’s Termination of Employment is on account of
Retirement at the Normal Retirement Date,

 

1

--------------------------------------------------------------------------------


 

(i)         any Option granted more than twelve (12) months prior to the Normal
Retirement Date to the extent it is not vested, and

 

(ii)        a prorated portion of any Option granted within twelve (12) months
of the Normal Retirement Date to the extent it is not vested (such proration to
be determined by multiplying the Number of Shares to which Option Pertains by a
fraction, the numerator of which is the number of days the Participant was
employed since the Date of Grant and the denominator of which is 365)

 

shall continue to vest in accordance with its terms, and when vested, may be
exercised, in whole or in part, by the Participant at any time on or before the
earlier to occur of the Expiration Date of the Option and the fifth anniversary
of the date of such Termination of Employment.  The remaining portion of the
Option that is not vested shall be forfeited.

 

(D)       If the Termination of Employment occurs during the Post-Change Period
and

 

(i)         the Participant’s Termination of Employment is initiated by the
Employer other than for Cause, death, or Disability, or

 

(ii)        the Participant is a participant in The Allstate Corporation Change
in Control Severance Plan (the “CIC Plan”) and the Participant’s Termination of
Employment is initiated by the Participant for Good Reason,

 

the Option, to the extent not vested, shall vest and may be exercised, in whole
or in part, by the Participant at any time on or before the earlier to occur of
the Expiration Date and the fifth anniversary of the date of such Termination of
Employment.

 

(E)       If the Participant’s Termination of Employment is for any other
reason, any portion of the Option that is not vested shall be forfeited, and the
Option, to the extent it is vested on the date of Termination of Employment, may
be exercised, in whole or in part, by the Participant at any time on or before
the earlier to occur of the Expiration Date and three months after the date of
such Termination of Employment.

 

(F)        If the Participant’s Termination of Employment is on account of
Retirement at the Normal Retirement Date, or in accordance with subsection
(D) above, and if the Participant dies after such Termination of Employment but
before the date the Option must be exercised as set forth in subsections (C) and
(D) above, any portion of the Option that is not vested, and has not been
forfeited or expired in accordance with subsections (C) or (D), shall vest and
the Option may be exercised, in whole or in part, by the Participant’s personal
representative, Beneficiary, estate, or transferee, as the case may be, at any
time on or before the earliest to occur of the Expiration Date, the second
anniversary of the date of death, and the fifth anniversary of the date of such
Termination of Employment.   If the Participant’s Termination of Employment is
for any reason other than death, Disability, Normal Retirement, or Termination
of Employment described in subsection (D) above, and if the Participant dies
after such Termination of Employment but before the date the Option must be
exercised as set forth in subsection (E) above, the Option, to the extent it is
vested on the date of the Participant’s death, may be exercised, in whole or in
part, by the Participant’s personal representative, Beneficiary, estate, or
transferee, as the case may be, at any time on or before the earlier to occur of
the Expiration Date of the Option and three months after the date of Termination
of Employment.

 

3.         Transferability of Options. Except as set forth in this Section 3,
the Option shall be

 

2

--------------------------------------------------------------------------------


 

exercisable during the Participant’s lifetime only by the Participant and may
not be assigned or transferred other than by will or the laws of descent and
distribution.  The Option, to the extent vested, may be transferred by the
Participant during his lifetime to any “Family Member.”  A transfer of the
Option pursuant to this Section 3 may only be effected by the Company at the
written request of a Participant and shall be effective only when recorded in
the Company’s record of outstanding Options. Such transferred Option may not be
subsequently transferred by the transferee except by will or the laws of descent
and distribution.  A transferred Option shall continue to be governed by and
subject to the terms and limitations of the Plan and this Option Award
Agreement, and the transferee shall be entitled to the same rights as the
Participant, as if no transfer had taken place.  In no event shall an Option be
transferred for consideration.

 

4.         Ratification of Actions.  By accepting the Award or other benefit
under the Plan, the Participant and each person claiming under or through him
shall be conclusively deemed to have indicated the Participant’s acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
the Company, the Board, or the Compensation and Succession Committee.

 

5.         Notices.  Any notice hereunder to the Company shall be addressed to
its Stock Option Record Office, and any notice hereunder to the Participant
shall be addressed to the Participant at his or her most recent home address on
file with the Company, subject to the right of either party to designate at any
time hereafter in writing some other address.

 

6.         Governing Law and Severability.  To the extent not preempted by
Federal law, this Option Award Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law provisions.  In the event any provision of the Option Award Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this Option Award Agreement, and this
Option Award Agreement shall be construed and enforced as if the illegal or
invalid provision had not been included.

 

7.         Definitions.  In addition to the following definitions, capitalized
terms not otherwise defined herein shall have the meanings given them in the
Plan.

 

“Board Turnover” – see clause (c) of the definition of “Change in Control.”

 

“Cause” for those Participants who are not eligible to participate in the CIC
Plan, means a Participant’s Termination of Employment for actions which would
constitute conduct leading to immediate termination pursuant to Company policy. 
If a Participant is a participant in the CIC Plan, “Cause” means “Cause” as that
term is defined in the CIC Plan on the Date of Grant.

 

“Change in Control” means, except as otherwise provided at the end of this
definition, the occurrence of any one or more of the following:

 

(a)        (Voting Power)  any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person or Persons, ownership of
stock of the Company possessing 30% or more of the combined voting power of all
Voting Securities of the Company (such a Person or group that is not a Similarly
Owned Company (as defined below), a “More than 30% Owner”), except that no
Change in Control shall be deemed to have occurred solely by reason of such
ownership by a corporation with respect to which both more than 70% of the
common stock of such corporation and Voting Securities representing more than
70% of the combined voting power of the Voting

 

3

--------------------------------------------------------------------------------


 

Securities of such corporation are then owned, directly or indirectly, by the
Persons who were the direct or indirect owners of the common stock and Voting
Securities of the Company immediately before such acquisition in substantially
the same proportions as their ownership, immediately before such acquisition, of
the common stock and Voting Securities of the Company, as the case may be (a
“Similarly Owned Company”); or

 

(b)        (Majority Ownership) any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires ownership of more than 50% of the voting power of all
Voting Securities of the Company or of the total fair market value of the stock
of the Company (such a Person or group that is not a Similarly Owned Company, a
“Majority Owner”), except that no Change in Control shall be deemed to have
occurred solely by reason of such ownership by a Similarly Owned Company; or

 

(c)        (Board Composition) a majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board before the date of the
appointment or election (“Board Turnover”); or

 

(d)        (Reorganization) the consummation of a merger, reorganization,
consolidation, or similar transaction, or of a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of the
Company, or a plan of liquidation of the Company (any of the foregoing, a
“Reorganization Transaction”) that, does not qualify as an Exempt Reorganization
Transaction.

 

Notwithstanding anything contained herein to the contrary:  (i) no transaction
or event shall constitute a Change in Control for purposes of this Agreement
unless the transaction or event constituting the Change in Control also
constitutes a change in the ownership of a corporation (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)), a change in effective control of a
corporation (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) or a
change in the ownership of a substantial portion of the assets of a corporation
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(vii)); and (ii) no
sale or disposition of one or more Subsidiaries (“Sale Subsidiary”) or the
assets thereof shall constitute a Change in Control for purposes of this
Agreement if the investments in and advances by the Company and its Subsidiaries
(other than the Sale Subsidiaries) to such Sale Subsidiary as of immediately
prior to the sale or disposition determined in accordance with Generally
Accepted Accounting Principles (“GAAP”) (but after intercompany eliminations and
net of the effect of intercompany reinsurance) are less than 51% of the
Consolidated Total Shareholders’ Equity of the Company as of immediately prior
to the sale or disposition.  Consolidated Total Shareholders’ Equity means, at
any date, the total shareholders’ equity of the Company and its Subsidiaries at
such date, as reported in the consolidated financial statements prepared in
accordance with GAAP.

 

“Exempt Reorganization Transaction” means a Reorganization Transaction that
fails to result in (a) any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)) becoming a More than 30% Owner or a
Majority Owner, (b) Board Turnover, or (c) a sale or disposition to any Person
or group (as such term is defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)) of the assets of the Company that have a total
Gross Fair Market Value (as defined below) equal to at least forty percent (40%)
of the total Gross Fair Market Value of all of the assets of the Company
immediately before such transaction.

 

4

--------------------------------------------------------------------------------


 

“CIC Plan” – see subsection 2(D).

 

“Good Reason” means “Good Reason” as that term is defined in the CIC Plan on the
Date of Grant.

 

“Gross Fair Market Value” means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

“Majority Owner” – see clause (b) of the definition of “Change in Control.”

 

“More than 30% Owner” – see clause (a) of the definition of “Change in Control.”

 

“Post-Change Period” means the period commencing on the date on which a Change
in Control first occurs and ending on the earlier of (a) the second anniversary
of the date on which a Change in Control first occurs, and (b) the Expiration
Date.

 

“Reorganization Transaction” -- see clause (d) of the definition of “Change in
Control.”

 

“Similarly Owned Company” -- see clause (a) of the definition of “Change in
Control.”

 

5

--------------------------------------------------------------------------------